Order filed, September 17, 2012.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00445-CV
                                    ____________

        KERRY CARTER AND LETONIA JACKSON-CARTER, Appellant

                                             V.

S.S. PROPERTIES LLP, SCOTT PIERCE AND SHIOW-MINN PIERCE, Appellee


                       On Appeal from the 333rd District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-24598


                                            ORDER

       The reporter’s record in this case was due August 3, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Jodi Masera, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM